Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grgic (PG Pub. no. 2014/0343918 A1).
Regarding Claim 10, Grgic discloses a method comprising:
detecting, by a computing device, one or more control systems connected to the computing device (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications);
generating, by the computing device, a first visualization representative of the one or more control systems (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
receiving, by the computing device, a first input selecting a first control system of the one or more control systems via the first visualization (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications);
generating, by the computing device, a second visualization representative of a list of data models based on the first control system (see Grgic, paragraph [0038], where physical automation control system instantiation and/or emulation model may involve obtaining functional modules or device elements 22 from a library. Indeed, a large number of predefined modules or device elements 22 may be available that correspond to known automation devices);
receiving, by the computing device, a second input selecting one data model from the list of data models (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
storing, by the computing device, the one data model in a storage (see Grgic, paragraphs [0018-0019], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications … the emulation model may be based on modules defining the device elements 22, which may be stored within an access system such as a file tree (e.g., a directory for an input/output configuration of the automation control system 16). It should be noted that the interconnection mechanism 18 may communicate (e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner);
generating, by the computing device, a third visualization representative of one or more data destination components (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
receiving, by the computing device, a third input selecting one data destination component of the one or more data destination components (see Grgic, paragraph [0009], where FIG. 4 is a schematic representation of cooperation of emulation components and simulation components with respect to a system visualization in accordance with present embodiments); and
sending, by the computing device, one or more datasets associated with the first control system and the one data model to the one data destination component (see Grgic, paragraph [0022], where communications subsystem 20 may be thought of as including the connections of the device elements 22; however, it may include a range of software, hardware and firmware that send data to and receive data from external circuits, such as automation controllers, input/output devices, computers, networks, sensors, actuators, and so forth).
Regarding Claim 11, Grgic discloses the method of Claim 10, comprising receiving transaction data associated with sending the one more datasets to the one data destination component (see Grgic, paragraph [0012], where emulation of communication (e.g., Ethernet or proprietary network communications) between the emulated modules).
Regarding Claim 12, Grgic discloses the method of Claim 11, wherein the transaction data comprises a communication protocol that the computing device uses to send the one or more datasets (see Grgic, paragraph [0012], where emulation of communication (e.g., Ethernet or proprietary network communications) between the emulated modules).
Regarding Claim 13, Grgic discloses the method of Claim 12, wherein the communication protocol comprises FactoryTalk Live Data, EtherNet/IP, Common Industrial Protocol (CIP), OPC Direct Access, or any combination thereof (see Grgic, paragraph [0012], where emulation of communication (e.g., Ethernet or proprietary network communications) between the emulated modules).
Regarding Claim 16, Grgic discloses a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by a processor, cause the processor of an industrial automation system to perform actions comprising:
detecting one or more control systems connected to the computing device (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications);
generating a first visualization representative of the one or more control systems (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
receiving a first input selecting a first control system of the one or more control systems via the first visualization (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications);
generating a second visualization representative of a list of data models based on the first control system (see Grgic, paragraph [0038], where physical automation control system instantiation and/or emulation model may involve obtaining functional modules or device elements 22 from a library. Indeed, a large number of predefined modules or device elements 22 may be available that correspond to known automation devices);
receiving a second input selecting one data model from the list of data models (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
storing the one data model in a storage (see Grgic, paragraphs [0018-0019], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications … the emulation model may be based on modules defining the device elements 22, which may be stored within an access system such as a file tree (e.g., a directory for an input/output configuration of the automation control system 16). It should be noted that the interconnection mechanism 18 may communicate (e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner);
generating a third visualization representative of one or more data destination components (see Grgic, paragraph [0031], where GUI 52 or some other feature incorporating one of the environments 30 (operation environment 24, programming environment 26, and emulation environment 28), through programming of the device elements 22 may be thought of as including instructions for presenting one or more screen views or visualizations);
receiving a third input selecting one data destination component of the one or more data destination components (see Grgic, paragraph [0009], where FIG. 4 is a schematic representation of cooperation of emulation components and simulation components with respect to a system visualization in accordance with present embodiments); and
sending one or more datasets associated with the first control system and the one data model to the one data destination component (see Grgic, paragraph [0022], where communications subsystem 20 may be thought of as including the connections of the device elements 22; however, it may include a range of software, hardware and firmware that send data to and receive data from external circuits, such as automation controllers, input/output devices, computers, networks, sensors, actuators, and so forth).
Regarding Claim 18, Grgic discloses the tangible, non-transitory, machine-readable medium of Claim 16, wherein each data model from the list of data models comprises a respective data structure, and wherein each respective data structures comprises a plurality of data sets, a plurality of components (see Grgic, paragraphs [0018-0019], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications … the emulation model may be based on modules defining the device elements 22, which may be stored within an access system such as a file tree (e.g., a directory for an input/output configuration of the automation control system 16). It should be noted that the interconnection mechanism 18 may communicate (e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner), a relationship each of between the plurality of components, one or more transaction conditions, or any combination thereof.
Regarding Claim 19, Grgic discloses the tangible, non-transitory, machine-readable medium of claim 18, wherein the transaction conditions comprise a communication protocol that the computing device uses to send the one or more datasets (see Grgic, paragraph [0012], where emulation of communication (e.g., Ethernet or proprietary network communications) between the emulated modules).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (PG Pub. No. 2006/0259154 A1) and further in view of Grgic
Regarding Claim 1, Hood discloses an industrial system, comprising:
a plurality of devices for performing a plurality of operations in the industrial system (see Hood, paragraph [0012], where the claimed subject matter relates to control of industrial systems/processes);
at least one processor (see Hood, paragraph [0042], where industrial automation device 100 can include a processor 106) configured to perform operations comprising:
accessing a first device of the plurality of devices, wherein the first device comprises a plurality of datasets (see Hood, paragraph [0014], where the industrial automation device can include templates or other suitable means for transforming received data that is structured in a flat manner to hierarchically structured data);
determining whether a first dataset of the plurality of datasets is associated with an information model (see Hood, paragraph [0014], where the industrial automation device can include templates or other suitable means for transforming received data that is structured in a flat manner to hierarchically structured data); and
receiving one or more inputs indicative of a first information model associated with the first dataset in response to the first dataset not being associated with the information model (see Hood, paragraph [0050], where mapping component 716 can access templates associated with the schema 706 and utilize such templates to map the data to the hierarchically structured data model).
Hood does not explicitly disclose transferring the dataset and the first information model to another device of the plurality of devices.  The combination of Hood and Grgic discloses transferring the first dataset and the first information model to another device of the plurality of devices (see Grgic, paragraph [0022], where communications subsystem 20 may be thought of as including the connections of the device elements 22; however, it may include a range of software, hardware and firmware that send data to and receive data from external circuits, such as automation controllers, input/output devices, computers, networks, sensors, actuators, and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 2, Hood in view of Grgic discloses the system of Claim 1, wherein the at least one processor is configured to perform the operations comprising:
Hood does not disclose transferring the first dataset and the information model in response to the first dataset being associated with the information model.  Agarwal discloses transferring the first dataset and the information model in response to the first dataset being associated with the information model (see Grgic, paragraph [0022], where communications subsystem 20 may be thought of as including the connections of the device elements 22; however, it may include a range of software, hardware and firmware that send data to and receive data from external circuits, such as automation controllers, input/output devices, computers, networks, sensors, actuators, and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 3, Hood in view of Grgic discloses the system of Claim 1, wherein the plurality of devices comprises one or more sensors for providing information associated with the industrial system (see Hood, paragraph [0041], where data objects that conform to the schema 104 can relate to low-level drives, motors, and the like, and exist within the industrial automation device 100).
Regarding Claim 4, Hood in view of Grgic discloses the system of Claim 1, wherein the at least one processor is configured to perform the operations comprising:
retrieving transaction data associated with the first device, wherein the transaction data comprises a communication protocol to use to communicate with the first device (see Hood, Claim 25, where the methodology comprises receiving data that is formatted in accordance with a first industrial protocol); and
accessing the first device using the communication protocol (see Hood, Claim 25, where the methodology comprises receiving data that is formatted in accordance with a first industrial protocol).
Regarding Claim 5, Hood in view of Grgic discloses the system of Claim 4, wherein:
Hood does not explicitly disclose the transaction data comprises a condition for transmitting the first dataset to the other device.  Grgic discloses the transaction data comprises a condition for transmitting the first dataset to the other device (see Grgic, paragraph [0027], where sensors 64 may comprise any number of devices adapted to provide information regarding process conditions; the actuators 64 may similarly include any number of devices adapted to perform a mechanical action in response to an input signal received by the actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 6, Hood in view of Grgic discloses the system of Claim 1, wherein the one or more inputs indicative of a first information model comprises:
receiving a second input indicative of a hierarchical relationship between the first dataset and the one or more components (see Hood, paragraph [0012], where at least a portion of a schema that can be utilized in connection with implementation of a hierarchically structured data model … the schema enables instantiation of objects that conform to a hierarchically structured data model).
Hood does not explicitly disclose:
receiving a first input indicative of one or more components associated with the information model; and
receiving a third input indicative of one or more properties associated with at least one of the one or more components.
Grgic discloses:
receiving a first input indicative of one or more components associated with the information model (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications); and
receiving a third input indicative of one or more properties associated with at least one of the one or more components (see Grgic, paragraph [0017], where device elements 22 generally include four features: properties, methods, connections (or connection points) and communications interfaces).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 7, Hood in view of Grgic discloses the system of Claim 6, wherein:
Hood does not explicitly disclose the one or more properties are indicative of a first set of values associated with the at least one of the one or more components, transaction data for transferring the first dataset to another device of the plurality of devices, or both.  Grgic discloses the one or more properties are indicative of a first set of values associated with the at least one of the one or more components (see Grgic, paragraph [0040], where as a specific example, the emulation components 202 may represent features of a control system designed to control a pumping system represented by graphical pumps 212 and operationally simulated by simulation components 204 … the simulation components 202 may simulate the physical aspects of the pumps … it should be noted that the emulation components 202 may interact with the simulation components 204 in the same way that the emulated devices would interact with an actual process; further, it should be noted that the same visualization 206 or components of the same visualization 206 may be utilized in the operation environment 24 and the emulation environment 28), transaction data for transferring the first dataset to another device of the plurality of devices, or both.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 8, Hood in view of Grgic discloses the system of Claim 1, wherein the at least one processor is configured to perform the operations comprising receiving the one or more inputs indicative of the first information model associated with the first dataset comprises:
Hood does not disclose selecting the first information model from a list of information models associated with the first dataset.  Grgic discloses selecting the first information model from a list of information models associated with the first dataset (see Grgic, paragraph [0038], where physical automation control system instantiation and/or emulation model may involve obtaining functional modules or device elements 22 from a library. Indeed, a large number of predefined modules or device elements 22 may be available that correspond to known automation devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Regarding Claim 9, Hood in view of Grgic discloses the system of Claim 8, wherein the at least one processor is configured to perform the operations comprising:
Hood does not disclose receiving a modification to one or more properties of the first information model.  Grgic discloses receiving a modification to one or more properties of the first information model (see Grgic, paragraph [0013], where emulation model may directly reflect the automation control system that is actually present or the emulation may include modifications with respect to the automation control system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hood with Grgic for the benefit of programming, emulating, and operating an industrial control system (see Grgic, Abstract).
Claims 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic as applied to Claims 10-13, 16, 18, and 19 above, and further in view of Hood.
Regarding Claim 14, Grgic discloses the method of Claim 10, comprising:
Grgic does not disclose receiving a fourth input for defining a hierarchy of a plurality of component of the one data model.  Hood discloses receiving a fourth input for defining a hierarchy of a plurality of component of the one data model (see Hood, paragraph [0012], where at least a portion of a schema that can be utilized in connection with implementation of a hierarchically structured data model … the schema enables instantiation of objects that conform to a hierarchically structured data model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Grgic with Hood for the benefit of applying a template to flat structured data to transform the flat data into hierarchically structured data (see Hood, paragraph [0014]). 
Regarding Claim 15, Grgic discloses the method of Claim 10, comprising:
Grgic does not disclose associating raw data of the one or more datasets to the one data model prior to sending the one or more datasets.  Hood discloses associating raw data of the one or more datasets to the one data model prior to sending the one or more datasets (see Hood, paragraph [0014], where the industrial automation device can include templates or other suitable means for transforming received data that is structured in a flat manner to hierarchically structured data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Grgic with Hood for the benefit of applying a template to flat (see Hood, paragraph [0014]). 
Regarding Claim 17, Grgic discloses the tangible, non-transitory, machine-readable medium of Claim 16, wherein the processor of the industrial automation system is configured to perform the actions comprising:
receiving a fourth input defining a first component and a second component of a new data model (see Grgic, paragraph [0018], where device elements 22 may include software instances of automation devices such as programmable logic controllers, input/output devices, motor drives, pushbuttons, timers, gauges, communication servers, and applications).
Grgic does not disclose:
receiving a fifth input defining a relationship between the first component and the second component, wherein the relationship is indicative that the second component is a child component to the first component; and
receiving a sixth input to associate raw data of the first control system to the new data model components.
Hood discloses:
receiving a fifth input defining a relationship between the first component and the second component, wherein the relationship is indicative that the second component is a child component to the first component (see Hood, paragraph [0012], where at least a portion of a schema that can be utilized in connection with implementation of a hierarchically structured data model … the schema enables instantiation of objects that conform to a hierarchically structured data model; see also paragraph [0041], where a “control module” object can be a child of an “equipment module” object, and the “equipment module” object can be a child of a “phase” object); and
receiving a sixth input to associate raw data of the first control system to the new data model components (see Hood, paragraph [0014], where the industrial automation device can include templates or other suitable means for transforming received data that is structured in a flat manner to hierarchically structured data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Grgic with Hood for the benefit of applying a template to flat structured data to transform the flat data into hierarchically structured data (see Hood, paragraph [0014]). 
Regarding Claim 20, Grgic discloses the tangible-non-transitory, machine-readable medium of Claim 16, wherein the processor of the industrial automation system is configured to perform the actions comprising:
Grgic does not disclose associating raw data of the one or more datasets to the one data model prior to sending the one or more datasets.  Hood discloses associating raw data of the one or more datasets to the one data model prior to sending the one or more datasets (see Hood, paragraph [0014], where the industrial automation device can include templates or other suitable means for transforming received data that is structured in a flat manner to hierarchically structured data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Grgic with Hood for the benefit of applying a template to flat structured data to transform the flat data into hierarchically structured data (see Hood, paragraph [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161